TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00632-CR


Leroy Williamson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 8325, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I ON

PER CURIAM
		Appellant's brief was due January 18, 2010.  The brief has not been received
and appellant's appointed attorney, Jeffrey D. Parker, did not respond to this Court's notice that the
brief is overdue.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent
appellant has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If necessary, the court shall appoint substitute counsel who will
effectively represent appellant in this cause.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the clerk
of this Court for filing as a supplemental record no later than April 26, 2010.  Rule 38.8(b)(3).

Before Chief Justice Jones, Justices Pemberton and Waldrop
Abated
Filed:   March 12, 2010
Do Not Publish